

115 HRES 1177 IH: Recognizing the need for China to maintain its ban on rhinoceros and tiger parts.
U.S. House of Representatives
2018-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1177IN THE HOUSE OF REPRESENTATIVESDecember 11, 2018Mr. McCaul (for himself, Mr. Royce of California, Mr. Cuellar, Mr. Fortenberry, and Ms. McCollum) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing the need for China to maintain its ban on rhinoceros and tiger parts.
	
 Whereas wildlife trafficking has more than doubled since 2007 and is now one of the world’s largest transnational crimes with an estimated $20,000,000,000 in illegal profits every year;
 Whereas according to traditional Chinese beliefs, rhinoceros horn and tiger bones are thought to have medicinal and healing properties;
 Whereas there appears to be little scientific evidence to support traditional claims of the health benefits of consuming rhinoceros horn or tiger bones;
 Whereas rhinoceros and tigers are at risk of extinction and are endangered primarily due to poaching driven by high demand for their parts;
 Whereas transnational criminal organizations and terrorist groups in foreign countries are often engaged in and profiting from poaching and transportation of rhinoceros horns across Africa and Asia;
 Whereas transnational criminal organizations and terrorist groups engaged in wildlife trafficking also traffic in arms, drugs, and people;
 Whereas China’s decision to ban the ivory trade and close ivory carving factories in December 2015, which went into full effect in December 2017, was a positive and commendable decision and a significant step for elephant conservation;
 Whereas China’s State Council, recognizing the endangered status of this wildlife due to poaching, issued a ban involving the sales, purchase, use, and import of rhinoceros horn, tiger bones, and their related products in 1993;
 Whereas, in October 2018, China proposed a directive that would allow exceptions to this ban for medical and scientific research;
 Whereas the directive would permit the sale, import, and export of rhinoceros horn and tiger bone classified as cultural relics, pending the authorization of the Ministry of Culture and Tourism and the State Administration of Cultural Heritage;
 Whereas, on November 12, 2018, China postponed the lifting of the ban on rhinoceros horn and tiger bone for medical and scientific research due to international pressure, particularly from conservation groups;
 Whereas China’s consideration of opening the rhinoceros horn and tiger bone trade would likely increase the trafficking and illicit trade of these animals and would likely increase illegal poaching activity in Africa and Asia; and
 Whereas lifting the ban on the trade could severely endanger tigers and rhinoceros leading to extinction: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes China’s postponement of its directive to allow rhinoceros horn and tiger bone for medical and scientific research, and strongly encourages China to maintain its ban on rhinoceros and tiger parts;
 (2)identifies the need to reduce demand in Asian markets for illicit wildlife products as well as work with United States global partners to combat transnational criminal organizations and prevent them from obtaining these animal parts and products;
 (3)supports ongoing initiatives by the Department of State, the United States Agency for International Development, the United States Fish and Wildlife Service, and other relevant United States Government agencies to combat poaching and wildlife trafficking and promote efforts to reduce the demand of endangered species;
 (4)recognizes the importance of continued United States diplomatic engagement to continue to encourage other nations to shut down any trade of endangered species;
 (5)condemns the illegal killing, sale, or trade in the parts and product of rhinoceros and tigers from any source and encourages international enforcement and prosecution of all criminal entities engaged in and profiting from such activity;
 (6)supports the protection of rhinoceros and tiger populations to prevent extinction; and (7)condemns the farming of rhinoceros and tigers to meet demand for their body parts and strongly encourages China and other countries to phase out such facilities.
			